Exhibit 10.4

 

SUBSCRIPTION AGREEMENT
(Grant of Series E Shares)

 

SUBSCRIPTION AGREEMENT, dated as of [             ], 2005 (the “Agreement”),
between Insight Communications Company, Inc., a Delaware corporation (the
“Company”), and the participant whose name appears on the signature page hereof
(the “Participant”).  (Capitalized terms used in this Agreement and not defined
herein shall have the meaning ascribed to such terms in the Insight
Communications Company, Inc. 2005 Stock Incentive Plan (the “Plan”)).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Insight Acquisition Corp. have entered into an
Agreement and Plan of Merger, dated as of July 28, 2005 (the “Merger
Agreement”), pursuant to which Insight Acquisition Corp. has merged with and
into the Company (the “Merger”), with the Company as the surviving corporation;

 

WHEREAS, prior to the date hereof, the Participant was granted options (each an
“Option” and collectively, the “Options”) to purchase shares of common stock of
the Company;

 

WHEREAS, upon consummation of the Merger all outstanding Options were canceled
in exchange for the right to receive a cash payment equal to the excess, if any
of the Per Share Merger Consideration (as defined in the Merger Agreement) over
the exercise price of the Options;

 

WHEREAS, pursuant to the Merger Agreement, the Company agreed to grant to each
Employee who held Options immediately prior to the effective time of the Merger
shares of Series E non-voting common stock, par value $0.01 per share (the
“Series E Shares”), of the Company in consideration of the future services to be
provided by such Employee following the Merger; and

 

WHEREAS, the Board has adopted the Plan for the purposes of, among other
matters, granting such Series E Shares and has approved the grant to the
Participant of the aggregate number of shares (the “Shares”) of Series E Shares
set forth on Schedule A hereto, on the terms and conditions set forth herein and
in the Plan, and the Participant and the Company desire to enter into this
Agreement to evidence and confirm the grant of such Shares.

 

NOW, THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the parties hereto hereby agree as follows:

 


1.                                       GRANT OF SERIES E SHARES.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE SECURITYHOLDERS AGREEMENT AND
THE PLAN, AND SUBJECT TO (I) THE PARTICIPANT

 

--------------------------------------------------------------------------------


 


BECOMING A PARTY TO THE SECURITYHOLDERS AGREEMENT BY EXECUTING AND DELIVERING TO
THE COMPANY A JOINDER AGREEMENT IN THE FORM OF SCHEDULE A TO THE SECURITYHOLDERS
AGREEMENT IF THE PARTICIPANT IS NOT ALREADY A PARTY TO SUCH AGREEMENT AND
(II) THE PARTICIPANT’S DELIVERY TO THE COMPANY OF DULY EXECUTED AND UNDATED
INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK, TO BE USED BY THE COMPANY ONLY
FOR TRANSFERS REQUIRED OR PERMITTED BY THE PLAN, THIS AGREEMENT OR THE
SECURITYHOLDERS AGREEMENT, THE COMPANY HEREBY EVIDENCES AND CONFIRMS ITS GRANT
TO THE PARTICIPANT OF THE AGGREGATE NUMBER OF SERIES E SHARES SET FORTH ON
SCHEDULE A HERETO.  UPON GRANT, ONE OR MORE STOCK CERTIFICATES REGISTERED IN THE
PARTICIPANT’S NAME AND REPRESENTING THE SHARES, WHICH CERTIFICATES SHALL BEAR
THE LEGENDS SET FORTH IN SECTION 8(B), WILL BE DELIVERED ON BEHALF OF THE
PARTICIPANT TO THE SECRETARY OF THE COMPANY, TO BE HELD IN CUSTODY UNTIL THE
LATER OF THE DATE (I) THEY BECOME VESTED SHARES (AS DEFINED IN SECTION 3) AND
(II) THE PARTICIPANT REQUESTS SUCH INSTRUMENT FROM THE COMPANY.


 


2.                                       PLAN.  THE SHARES GRANTED HEREUNDER ARE
BEING ISSUED PURSUANT TO AND IN ACCORDANCE WITH THE PLAN AND, AS SUCH, ARE
SUBJECT IN ALL RESPECTS TO THE PLAN, ALL OF THE TERMS OF WHICH ARE MADE A PART
OF AND INCORPORATED INTO THIS AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN
ANY TERM OF THIS AGREEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN
SHALL CONTROL.


 


3.                                       VESTING.  THE SERIES E SHARES GRANTED
HEREUNDER (I) THAT ARE DESIGNATED “VESTED SERIES E SHARES” ON SCHEDULE A HERETO
SHALL BE FULLY VESTED ON THE GRANT DATE, AND (II) THAT ARE DESIGNATED “UNVESTED
SERIES E SHARES” ON SCHEDULE A HERETO SHALL, SUBJECT TO THE CONTINUED EMPLOYMENT
OF THE PARTICIPANT BY THE COMPANY OR ANY SUBSIDIARY THEREOF THROUGH THE
APPLICABLE VESTING DATE, VEST EITHER (A) ON THE “VESTING DATE”, IF A DATE IS
SPECIFIED ON SCHEDULE A HERETO, OR (B) IN FIVE EQUAL ANNUAL INSTALLMENTS
BEGINNING ON THE FIRST ANNIVERSARY OF THE GRANT DATE SPECIFIED ON SCHEDULE A
HERETO.(1)  SHARES THAT ARE VESTED ARE REFERRED TO HEREIN AS “VESTED SHARES”. 
THE SHARES SHALL BE SUBJECT TO FORFEITURE PRIOR TO BECOMING VESTED SHARES AS
PROVIDED HEREIN AND IN THE PLAN.

 

--------------------------------------------------------------------------------

(1)          For SRK, all Shares are immediately vested.

 

For MSW $11.75 Participation Level Shares:  Subject to the continued employment
of Participant by the Company or any subsidiary thereof, (i) 10% of the Series E
Shares are immediately vested, (ii) 80% of any such Series E Shares shall vest
in four equal annual installments beginning on the first anniversary of the
Closing Date (as defined in the Merger Agreement) and continuing on each
anniversary thereof until the fourth anniversary thereof, and (iii) the
remaining 10% of any such Series E Shares shall vest on the fifth anniversary of
the Closing Date.

 

2

--------------------------------------------------------------------------------


 


4.                                       PARTICIPATION LEVEL.  THE SHARES SHALL
HAVE THE PARTICIPATION LEVELS SPECIFIED ON SCHEDULE A HERETO.


 


5.                                       RIGHTS AND RESTRICTIONS.


 


(A)                                  TRANSFER RESTRICTIONS.  THE PARTICIPANT
SHALL NOT SELL, TRANSFER, PLEDGE, ENCUMBER OR OTHERWISE DISPOSE OF, WHETHER
DIRECTLY OR INDIRECTLY (BY MERGER OR SALE OF EQUITY IN ANY DIRECT OR INDIRECT
HOLDING COMPANY OR OTHERWISE), AND WHETHER VOLUNTARILY OR BY OPERATION OF LAW
(“TRANSFER”), ANY SERIES E SHARES TO ANY PERSON OTHER THAN THE COMPANY, EXCEPT
AS PROVIDED IN THE PLAN AND EXCEPT FOR TRANSFERS OF VESTED SHARES PERMITTED
UNDER THE SECURITYHOLDERS AGREEMENT.


 


(B)                                 VOTING RIGHTS.  THE PARTICIPANT SHALL HAVE
NO VOTING RIGHTS EXCEPT AS SET FORTH IN THE CHARTER OR AS MAY BE REQUIRED UNDER
THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE.  THE PARTICIPANT, BY
BECOMING A PARTY TO THE SECURITYHOLDERS AGREEMENT, SHALL GRANT AN IRREVOCABLE
PROXY TO VOTE THE PARTICIPANT’S SHARES PURSUANT TO SECTION 11 THEREOF.


 


(C)                                  OTHER RIGHTS AND OBLIGATIONS. THE
PARTICIPANT SHALL BE ENTITLED TO THE RIGHTS AND SUBJECT TO THE OBLIGATIONS
CREATED UNDER THE PLAN AND THE SECURITYHOLDERS AGREEMENT, EACH TO THE EXTENT SET
FORTH THEREIN.


 


6.                                       TERMINATION OF SERVICES. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT, THE PLAN OR THE
SECURITYHOLDERS AGREEMENT TO THE CONTRARY, IF THE PARTICIPANT’S EMPLOYMENT WITH
THE COMPANY IS TERMINATED FOR ANY REASON, THE SERIES E SHARES GRANTED TO THE
PARTICIPANT HEREUNDER SHALL BE TREATED AS SET FORTH IN THIS SECTION 6.


 


(A)                                  DUE TO DEATH OR DISABILITY.  IF THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES IS TERMINATED BY
REASON OF THE PARTICIPANT’S DEATH OR BY THE COMPANY FOR DISABILITY ALL UNVESTED
SERIES E SHARES THEN HELD BY THE PARTICIPANT SHALL VEST AND THE PARTICIPANT
SHALL BE ENTITLED TO RETAIN ALL SERIES E SHARES THEN HELD BY THE PARTICIPANT
(AFTER TAKING INTO ACCOUNT THIS PARAGRAPH), SUBJECT TO THE TERMS AND CONDITIONS
OF THE PLAN AND THE SECURITYHOLDERS AGREEMENT.


 


(B)                                 FOR ANY OTHER REASON.  IF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES IS TERMINATED FOR ANY REASON
OTHER THAN DEATH OR DISABILITY, (A) ALL VESTED SHARES THEN HELD BY THE
PARTICIPANT SHALL REMAIN OUTSTANDING AND SHALL REMAIN SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN AND THE SECURITYHOLDERS AGREEMENT

 

3

--------------------------------------------------------------------------------


 


AND (B) ALL SERIES E SHARES THEN HELD BY THE PARTICIPANT THAT ARE NOT VESTED
SHARES SHALL BE IMMEDIATELY FORFEITED WITHOUT PAYMENT THEREFOR.(2)


 


(C)                                  REPURCHASE RIGHT.(3)  UPON ANY TERMINATION
OF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES PRIOR TO A
QUALIFIED IPO OR A SALE OF THE COMPANY, THE COMPANY SHALL HAVE THE RIGHT TO
REPURCHASE AND THE PARTICIPANT SHALL HAVE THE OBLIGATION TO SELL ALL OR ANY
PORTION OF THE SHARES THAT REMAIN OUTSTANDING AND HAVE NOT BEEN FORFEITED OR
CANCELED AS A RESULT OF SUCH TERMINATION OR OTHERWISE FOR A CASH PAYMENT EQUAL
TO THE FAIR MARKET VALUE (AS DEFINED IN THE PLAN) OF THE SHARES AS OF THE DATE
OF SUCH TERMINATION.  THE COMPANY SHALL HAVE 180 DAYS FROM THE DATE OF SUCH
TERMINATION OF THE PARTICIPANT’S EMPLOYMENT DURING WHICH TO GIVE NOTICE IN
WRITING TO THE PARTICIPANT (OR, IN THE EVENT OF THE PARTICIPANT’S DEATH, THE
PARTICIPANT’S ESTATE) OF ITS ELECTION TO EXERCISE THE COMPANY PURCHASE OPTION,
IN WHOLE OR IN PART, INCLUDING THE NUMBER OF SHARES THAT IT IS ELECTING TO
PURCHASE.  THE CLOSING OF ANY PURCHASE OF SHARES PURSUANT TO THIS
SECTION 6(C) SHALL TAKE PLACE AT THE PRINCIPAL OFFICE OF THE COMPANY ON THE
TENTH BUSINESS DAY FOLLOWING THE RECEIPT BY THE PARTICIPANT (OR THE
PARTICIPANT’S ESTATE) OF WRITTEN NOTICE OF THE COMPANY OF ITS EXERCISE OF THE
COMPANY’S PURCHASE OPTION PURSUANT TO THIS SECTION 6(C).  AT THE CLOSING,
(I) THE COMPANY SHALL PAY TO THE PARTICIPANT (OR THE PARTICIPANT’S ESTATE) AN
AMOUNT EQUAL TO THE PURCHASE PRICE AND (II) THE PARTICIPANT (OR THE
PARTICIPANT’S ESTATE) SHALL DELIVER TO THE COMPANY SUCH CERTIFICATES OR OTHER
INSTRUMENTS WITH RESPECT TO THE SHARES SO PURCHASED, APPROPRIATELY ENDORSED BY
THE PARTICIPANT (OR THE PARTICIPANT’S ESTATE), AS THE COMPANY MAY REASONABLY
REQUIRE.


 


(D)                                 APPLICATION OF THE PURCHASE PRICE TO CERTAIN
LOANS.  THE PARTICIPANT AGREES THAT THE COMPANY SHALL BE ENTITLED TO APPLY, OR
TO DIRECT THE APPLICATION OF, ANY AMOUNTS TO BE PAID BY THE COMPANY TO PURCHASE
SHARES PURSUANT TO SECTION 6(C) TO DISCHARGE ANY INDEBTEDNESS OF THE PARTICIPANT
TO, OR GUARANTEED BY, THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


7.                                       SALE OF THE COMPANY.  SUBJECT TO THE
CONTINUED EMPLOYMENT OF THE PARTICIPANT WITH THE COMPANY OR ANY SUBSIDIARY, UPON
A SALE OF THE COMPANY, THE SERIES E SHARES SHALL BE TREATED AS SET FORTH IN
ARTICLE IX OF THE PLAN.

 

--------------------------------------------------------------------------------

(2)          For MSW add:  , provided that if the Participant’s employment is
terminated by the Company without Cause or by Participant for Good Reason (as
defined in the employment agreement between Participant and the Company), all
unvested Series E Shares then held by the Participant shall vest.

 

(3)          Will not apply to SRK or MSW.

 

4

--------------------------------------------------------------------------------


 


8.                                       PARTICIPANT’S REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS.


 


(A)                                  INVESTMENT INTENTION.  THE PARTICIPANT
REPRESENTS AND WARRANTS THAT THE PARTICIPANT IS ACQUIRING THE SERIES E SHARES
SOLELY FOR THE PARTICIPANT’S OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO
OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF.  THE PARTICIPANT AGREES
THAT THE PARTICIPANT WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, TRANSFER, SELL,
PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF ANY OF THE SERIES E SHARES (OR
SOLICIT ANY OFFERS TO BUY, PURCHASE OR OTHERWISE ACQUIRE OR TAKE A PLEDGE OF ANY
SERIES E SHARES), EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND THE RULES AND REGULATIONS OF THE SECURITIES
AND EXCHANGE COMMISSION (THE “COMMISSION”) THEREUNDER, AND IN COMPLIANCE WITH
APPLICABLE STATE AND FOREIGN SECURITIES OR “BLUE SKY” LAWS.  THE PARTICIPANT
FURTHER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT NONE OF THE SERIES E SHARES
MAY BE TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
(I) UNLESS (A) SUCH DISPOSITION IS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (B) THE PARTICIPANT SHALL HAVE DELIVERED TO
THE COMPANY AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH DISPOSITION IS EXEMPT FROM
THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT, (C) A NO-ACTION LETTER FROM
THE COMMISSION, REASONABLY SATISFACTORY TO THE COMPANY, SHALL HAVE BEEN OBTAINED
WITH RESPECT TO SUCH DISPOSITION, OR (D) FOLLOWING A QUALIFIED IPO, IN AN EXEMPT
TRANSACTION UNDER RULE 144, (II) UNLESS SUCH DISPOSITION IS PURSUANT TO
REGISTRATION UNDER ANY APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR AN
EXEMPTION THEREFROM AND (III) UNLESS THE APPLICABLE PROVISIONS OF THE PLAN, THIS
AGREEMENT AND THE SECURITYHOLDERS AGREEMENT SHALL HAVE BEEN COMPLIED WITH OR
HAVE EXPIRED.


 


(B)                                 LEGENDS.  THE GRANTEE ACKNOWLEDGES THAT ANY
CERTIFICATE EVIDENCING THE SERIES E SHARES GRANTED PURSUANT TO THIS AGREEMENT
SHALL BEAR THE FOLLOWING LEGENDS:


 

“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE
“RESTRICTED SECURITIES” AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT.  THE
COMMON STOCK MAY NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT
(I) IN CONJUNCTION WITH AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER
THE ACT, (II) IN COMPLIANCE WITH RULE 144 OR (III) OTHERWISE PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT.  THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF THE SECURITYHOLDERS AGREEMENT, DATED AS OF DECEMBER 16, 2005, AMONG
INSIGHT COMMUNICATIONS COMPANY, INC. (THE “COMPANY”), AND THE

 

5

--------------------------------------------------------------------------------


 

OTHER PARTIES THERETO, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO (A) THE TRANSFER AND
OTHER PROVISIONS OF A SUBSCRIPTION AGREEMENT, DATED AS OF [    , 2005]; AND
(B) THE PROVISIONS OF THE INSIGHT COMMUNICATIONS COMPANY, INC. 2005 STOCK
INCENTIVE PLAN (THE “INCENTIVE PLAN”) AND NEITHER THIS CERTIFICATE NOR THE
SHARES REPRESENTED BY IT ARE TRANSFERABLE EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF THE SUBSCRIPTION AGREEMENT AND THE INCENTIVE PLAN, COPIES OF WHICH
ARE AVAILABLE FOR INSPECTION AT THE OFFICES OF THE ISSUER.  NO TRANSFER OF SUCH
SHARES WILL BE MADE ON THE BOOKS OF THE ISSUER, AND SUCH TRANSFER SHALL BE
VOIDABLE, UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH THE TERMS OF SUCH
PLAN AND AGREEMENTS.”

 


(C)                                  SECURITIES LAW MATTERS.  THE PARTICIPANT
ACKNOWLEDGES RECEIPT OF ADVICE FROM THE COMPANY THAT (I) THE SERIES E SHARES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE OR FOREIGN
SECURITIES OR “BLUE SKY” LAWS, (II) IT IS NOT ANTICIPATED THAT THERE WILL BE ANY
PUBLIC MARKET FOR THE SERIES E SHARES, (III) THE SERIES E SHARES MUST BE HELD
INDEFINITELY AND THE PARTICIPANT MUST CONTINUE TO BEAR THE ECONOMIC RISK OF THE
INVESTMENT IN THE SERIES E SHARES UNLESS THE SERIES E SHARES ARE SUBSEQUENTLY
REGISTERED UNDER THE SECURITIES ACT AND SUCH STATE OR FOREIGN LAWS OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE, (IV) RULE 144 PROMULGATED UNDER THE
SECURITIES ACT (“RULE 144”) IS NOT PRESENTLY AVAILABLE WITH RESPECT TO SALES OF
SECURITIES OF THE COMPANY AND THE COMPANY HAS MADE NO COVENANT TO MAKE RULE 144
AVAILABLE, (V) WHEN AND IF THE SERIES E SHARES MAY BE DISPOSED OF WITHOUT
REGISTRATION IN RELIANCE UPON RULE 144, SUCH DISPOSITION CAN GENERALLY BE MADE
ONLY IN LIMITED AMOUNTS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF SUCH
RULE, (VI) THE COMPANY DOES NOT PLAN TO FILE REPORTS WITH THE COMMISSION OR MAKE
INFORMATION CONCERNING THE COMPANY PUBLICLY AVAILABLE UNLESS REQUIRED TO DO SO
BY LAW OR AGREEMENT, (VII) IF THE EXEMPTION AFFORDED BY RULE 144 IS NOT
AVAILABLE, SALES OF THE SERIES E SHARES MAY BE DIFFICULT TO EFFECT BECAUSE OF
THE ABSENCE OF PUBLIC INFORMATION CONCERNING THE COMPANY, (VIII) RESTRICTIVE
LEGENDS IN THE FORM HERETOFORE SET FORTH SHALL BE PLACED ON THE CERTIFICATES
REPRESENTING THE SERIES E SHARES AND (IX) A NOTATION SHALL BE MADE IN THE
APPROPRIATE RECORDS OF THE COMPANY INDICATING THAT THE SERIES E SHARES ARE
SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN THIS AGREEMENT (INCLUDING, BUT
NOT LIMITED TO, THE SECURITYHOLDERS AGREEMENT AS INCORPORATED BY REFERENCE
HEREIN) AND, IF THE COMPANY SHOULD IN THE FUTURE ENGAGE THE SERVICES OF A STOCK
TRANSFER AGENT, APPROPRIATE STOP-TRANSFER RESTRICTIONS WILL BE ISSUED TO SUCH
TRANSFER AGENT WITH RESPECT TO THE SERIES E SHARES.

 

6

--------------------------------------------------------------------------------


 


(D)                                 COMPLIANCE WITH RULE 144.  IF ANY OF THE
SERIES E SHARES ARE TO BE DISPOSED OF IN ACCORDANCE WITH RULE 144, THE
PARTICIPANT SHALL TRANSMIT TO THE COMPANY AN EXECUTED COPY OF FORM 144 (IF
REQUIRED BY RULE 144) NO LATER THAN THE TIME SUCH FORM IS REQUIRED TO BE
TRANSMITTED TO THE COMMISSION FOR FILING AND SUCH OTHER DOCUMENTATION AS THE
COMPANY MAY REASONABLY REQUIRE TO ASSURE COMPLIANCE WITH RULE 144 IN CONNECTION
WITH SUCH DISPOSITION.


 


(E)                                  INVESTOR STATUS.  THE PARTICIPANT
REPRESENTS AND WARRANTS THAT, AS OF THE DATE HEREOF, THE PARTICIPANT IS AN
OFFICER OR EMPLOYEE OF THE COMPANY OR A SUBSIDIARY.


 


(F)                                    RESTRICTIONS ON SALE UPON PUBLIC
OFFERING.  THE PARTICIPANT AGREES THAT, IN THE EVENT THAT THE COMPANY FILES A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO AN UNDERWRITTEN
PUBLIC OFFERING OF ANY SERIES E SHARES, THE PARTICIPANT WILL NOT EFFECT ANY
PUBLIC SALE (INCLUDING A SALE UNDER RULE 144) OR DISTRIBUTION OF ANY SERIES E
SHARES (OTHER THAN AS PART OF SUCH UNDERWRITTEN PUBLIC OFFERING) DURING THE 15
DAYS PRIOR TO AND THE 180 DAYS AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT.


 


(G)                                 OPTIONS.  THE PARTICIPANT HEREBY CONSENTS TO
THE CANCELLATION OF THE PARTICIPANT’S OPTIONS IN THE MERGER AND HEREBY RELEASES
AND FOREVER DISCHARGES AND HOLDS HARMLESS THE COMPANY AND EACH OF ITS
SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES FROM
AND AGAINST ANY CLAIM, LIABILITIES OR DAMAGE IN CONNECTION THEREWITH.


 


(H)                                 SECTION 83(B) ELECTION.  THE PARTICIPANT
AGREES THAT, WITHIN 20 DAYS AFTER THE ISSUANCE OF THE SHARES TO THE PARTICIPANT,
THE PARTICIPANT SHALL MAKE AN ELECTION PURSUANT TO SECTION 83(B) OF THE CODE,
WITH RESPECT TO THE SERIES E SHARES ISSUED UNDER THIS AGREEMENT, AND
ACKNOWLEDGES THAT THE PARTICIPANT WILL BE SOLELY RESPONSIBLE FOR ANY AND ALL TAX
LIABILITIES PAYABLE BY THE PARTICIPANT IN CONNECTION WITH THE PARTICIPANT’S
PURCHASE AND RECEIPT OF THE SERIES E SHARES OR ATTRIBUTABLE TO THE PARTICIPANT’S
FAILING TO MAKE SUCH AN ELECTION.


 


9.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY REPRESENTS AND WARRANTS TO THE PARTICIPANT THAT (A) THE
COMPANY HAS BEEN DULY ORGANIZED AND IS AN EXISTING LIMITED LIABILITY COMPANY IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, (B) THIS AGREEMENT HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A
VALID AND LEGALLY BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH ITS TERMS, AND (C) THE SERIES E SHARES, WHEN ISSUED,
DELIVERED AND PAID FOR IN ACCORDANCE WITH THE TERMS HEREOF, WILL BE DULY AND
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.

 

7

--------------------------------------------------------------------------------


 


10.                                 MISCELLANEOUS.


 


(A)                                  BINDING EFFECT; BENEFITS; ASSIGNABILITY. 
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES TO
THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS, HEIRS, EXECUTORS AND ASSIGNS. 
NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED
TO GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT OR THEIR RESPECTIVE
SUCCESSORS, HEIRS, EXECUTORS OR ASSIGNS ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY PROVISION CONTAINED HEREIN. 
NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY, OBLIGATION OR LIABILITY ARISING
HEREUNDER OR BY REASON HEREOF SHALL BE ASSIGNABLE BY THE COMPANY OR THE
PARTICIPANT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED THAT
THE COMPANY SHALL HAVE THE RIGHT TO ASSIGN ANY AND ALL RIGHTS UNDER
SECTION 6(C).


 


(B)                                 AMENDMENT.  THIS AGREEMENT MAY BE AMENDED,
MODIFIED OR SUPPLEMENTED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE
PARTICIPANT AND THE COMPANY.


 


(C)                                  ENTIRE AGREEMENT.  THIS AGREEMENT,
SECURITYHOLDERS AGREEMENT, THE CHARTER, AND ANY EMPLOYMENT AGREEMENT WHICH THE
PARTICIPANT HAS ENTERED INTO WITH THE COMPANY CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN THE PARTICIPANT AND THE COMPANY WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDE ALL UNDERTAKINGS AND AGREEMENTS, WHETHER ORAL OR IN
WRITING, PREVIOUSLY ENTERED INTO BY THE PARTIES WITH RESPECT THERETO.


 


(D)                                 TAX WITHHOLDING.  WHENEVER ANY CASH OR OTHER
PAYMENT IS TO BE MADE HEREUNDER OR WITH RESPECT TO THE SHARES, THE COMPANY OR
ANY SUBSIDIARY SHALL HAVE THE POWER TO WITHHOLD AN AMOUNT (IN CASH OR IN COMMON
SHARES OTHERWISE DELIVERABLE TO PARTICIPANT UPON VESTING) SUFFICIENT TO SATISFY
FEDERAL, STATE, AND LOCAL WITHHOLDING TAX REQUIREMENTS RELATING TO SUCH
TRANSACTION AND THE COMPANY OR SUCH SUBSIDIARY MAY DEFER THE PAYMENT OF CASH OR
OTHER PAYMENT UNTIL SUCH REQUIREMENTS ARE SATISFIED.


 


(E)                                  NO RIGHT TO CONTINUED EMPLOYMENT.  NOTHING
IN THE PLAN OR THIS AGREEMENT SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT AT ANY TIME, OR CONFER UPON THE PARTICIPANT ANY RIGHT TO CONTINUE IN
THE EMPLOY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(F)                                    SECTION AND OTHER HEADINGS, ETC.  THE
SECTION AND OTHER HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


 


(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THE PARTIES HERETO AGREE TO ACCEPT A SIGNED FACSIMILE COPY OF THIS
AGREEMENT AS A FULLY BINDING ORIGINAL.

 

8

--------------------------------------------------------------------------------


 


(H)                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE APPLICATION OF RULES OF CONFLICT OF LAW THAT WOULD APPLY
THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE CORPORATE LAW
OF THE STATE OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.


 

—Signature page follows—

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first above written.

 

 

INSIGHT COMMUNICATIONS
COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

:

 

 

 

 

Name: «Name»

 

 

 

 

 

 

 

 

 

 

Address of the Participant:

 

 

 

 

 

 

«Address»

 

 

10

--------------------------------------------------------------------------------


 

Schedule A

 

Grant Date:(4)

 

Number of Series E
Shares Granted
(1)

 

Vested Series E Shares
(2)

 

Unvested Series E
Shares
(3)

 

Vesting Date for Series
E Shares Listed in
Column (3) with

Vesting Date
(4)

 

Participation Level
(5)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(4)          December 16, 2005 for initial grants.

 

--------------------------------------------------------------------------------